--------------------------------------------------------------------------------

Exhibit 10.3


VOTING AGREEMENT


This Voting Agreement (this “Agreement”), dated as of April 15, 2019, is entered
into by and between Expedia Group, Inc., a Delaware corporation (“Parent”), and
each of the undersigned (each, a “Shareholder” and, together, the
“Shareholders”), each a shareholder of Liberty Expedia Holdings, Inc., a
Delaware corporation (the “Company”).


WHEREAS, subject to the terms and conditions of the Agreement and Plan of Merger
(as the same may be amended, supplemented or modified, the “Merger Agreement”),
dated as of the date hereof, between Parent, LEMS I, LLC, a single member
Delaware limited liability company and wholly-owned subsidiary of Parent
(“Merger LLC”), LEMS II Inc., a Delaware corporation and a wholly-owned
subsidiary of Parent (“Merger Sub”), and the Company, among other transactions
contemplated by the Merger Agreement, Merger Sub will be merged with and into
the Company (the “Merger”), with the Company surviving the Merger as a wholly
owned subsidiary of Parent, and immediately thereafter the Company will be
merged with and into Merger LLC (the “Upstream Merger”), with Merger LLC
surviving the Upstream Merger as a direct wholly owned subsidiary of Parent;


WHEREAS, as of the date of this Agreement, each Shareholder owns beneficially
(references herein to “beneficial owner,” “beneficial ownership” and “owns
beneficially” shall have the meanings assigned to such terms under Rule 13d-3 of
the Securities Exchange Act of 1934, as amended; provided, that neither
Shareholder will be deemed to beneficially own any Common Stock (as defined
below) held by The Tracy M. Amonette Trust A (also known as The Tracy L. Neal
Trust A) or The Evan D. Malone Trust A, unless and until such Shareholder
exercises its right of substitution and acquires such Common Stock from The
Tracy M. Amonette Trust A (also known as The Tracy L. Neal Trust A) or The Evan
D. Malone Trust A, respectively) or of record, and, with respect to the Merger
and the other transactions contemplated by the Merger Agreement, has the power
to vote or direct the voting of, certain shares of Series A common stock of the
Company and Series B common stock of the Company (all such shares, the “Existing
Shares”, and such shares of the Company’s Series A common stock and Series B
common stock referred to collectively as the “Common Stock”); and


WHEREAS, as a condition and inducement for Parent to enter into the Merger
Agreement, Parent has required that each Shareholder, in his or her capacity as
a shareholder of the Company, enter into this Agreement, and each Shareholder
has agreed to enter into this Agreement.


NOW THEREFORE, in consideration of the foregoing, the mutual covenants and
agreements set forth herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, intending to be
legally bound, the parties hereto agree as follows:



1.
Definitions.  Capitalized terms not defined in this Agreement have the meaning
assigned to those terms in the Merger Agreement.




--------------------------------------------------------------------------------




2.
Effectiveness; Termination.  This Agreement shall be effective upon signing. 
This Agreement shall automatically terminate upon the earlier of (a) the
termination of the Merger Agreement for any reason in accordance with its terms,
or (b) the date of any material modification, waiver or amendment of the Merger
Agreement as in effect on the date of this Agreement that adversely affects the
value or tax treatment of the consideration payable to the Shareholders or
causes such consideration to include any property other than Parent Common Stock
(and cash in lieu of fractional shares of Parent Common Stock) or adds new
conditions or modifies any existing conditions to the consummation of the Merger
that materially adversely affect any Shareholder, without the prior written
consent of the Shareholders; provided, that the representations, warranties,
covenants and agreements contained in Sections 7 and 8 of this Agreement will
terminate at the Effective Time; provided, further, that (i) this Section 2 and
Sections 11 through 25 hereof shall survive any such termination, and (ii) such
termination shall not relieve any party of any liability or damages resulting
from (a) fraud or (b) willful material breach by such party of its covenants or
agreements prior to such termination, in each case, as determined by a court of
competent jurisdiction pursuant to a final and nonappealable judgment.  For
purposes of this Agreement, “willful material breach” means a material breach of
a party’s covenants and agreements that is the consequence of an act or omission
by a party with the knowledge that the taking of such act or failure to take
such action would be a material breach of such party’s covenants or agreements
(provided, that, the knowledge of any officer, director and/or employee of such
party who would reasonably be expected to know, or after reasonable due inquiry
would learn, in the ordinary course of the performance of such individual’s
responsibilities as an officer, director and/or employee, that the taking of
such act or failure to take such action would be a material breach of such
party’s covenants and agreements will be imputed to such party). For the
avoidance of doubt, it is agreed and acknowledged by each of the parties to this
Agreement that the statements and representations set forth in the Signing
Split-Off Tax Opinion Representation Letters and the Closing Split-Off Tax
Opinion Representation Letters are made solely to Company Split-Off Tax Counsel
and are not intended to and shall not confer upon any of the parties to this
Agreement or any other Person any rights or remedies (including serving as the
basis of a claim for, or a defense against, any Action  by any party or any
other Person).



-2-

--------------------------------------------------------------------------------




3.
Voting Agreement.  From the date hereof until the earlier of (a) the Closing and
(b) the termination of this Agreement in accordance with its terms (the “Support
Period”), each Shareholder irrevocably and unconditionally hereby agrees that at
any meeting (whether annual or special and each postponement, recess,
adjournment or continuation thereof) of the Company’s shareholders, however
called, and in connection with any written consent of the Company’s
shareholders, such Shareholder shall (i) appear at such meeting or otherwise
cause all of the Existing Shares and all other shares of Common Stock or voting
securities over which he or she has acquired beneficial or record ownership
after the date hereof or otherwise the power to vote or direct the voting of
(including any shares of Common Stock acquired by means of purchase, dividend or
distribution, or issued upon the exercise of any stock options to acquire Common
Stock or the conversion of any convertible securities, or pursuant to any other
equity awards or derivative securities or otherwise over which he or she has the
power to vote) (together with the Existing Shares, collectively, the “Shares”),
which he or she owns or controls as of the applicable record date, to be counted
as present thereat for purposes of calculating a quorum, and (ii) vote or cause
to be voted (including by proxy or written consent, if applicable) all such
Shares (A) in favor of the approval of the Merger Agreement and the approval of
the transactions contemplated thereby, including the Merger, (B) in favor of any
proposal to adjourn or postpone such meeting of the Company’s shareholders to a
later date if there are not sufficient votes to approve the Merger Agreement,
(C) against any action or proposal in favor of an Alternative Company
Transaction, without regard to the terms of such Alternative Company
Transaction, and (D) against any action, proposal, transaction, agreement or
amendment of the Company’s Restated Certificate of Incorporation or Bylaws, in
each case of this clause (D) which would reasonably be expected to (1) result in
a breach of any covenant, representation or warranty or any other obligation or
agreement of the Company contained in the Merger Agreement, or of any
Shareholder contained in this Agreement for which the Shareholders have received
prior written notice from Parent that it reasonably expects that such action or
proposal would result in such a breach, or (2) prevent, impede, interfere with,
delay, postpone, or adversely affect the consummation of the transactions
contemplated by the Merger Agreement, including the Merger.  For the avoidance
of doubt, the foregoing commitments apply to any Shares held by any trust,
limited partnership or other entity directly or indirectly holding Shares for
which either Shareholder serves in any partner, shareholder, trustee or similar
capacity.  To the extent either Shareholder does not control, by himself or
herself, the voting determinations of such shareholder entity, such Shareholder
agrees to exercise all voting rights or other voting determination rights he or
she has in such shareholder entity to carry out the intent and purposes of his
or her support and voting obligations in this paragraph and otherwise set forth
in this Agreement.  Each Shareholder represents, covenants and agrees that, (x)
except for this Agreement and the M Proxy, he or she has not entered into, and
shall not enter into during the Support Period, any voting agreement or voting
trust with respect to any Shares and (y) except as expressly set forth herein,
he or she has not granted, and shall not grant during the Support Period, a
proxy, consent or power of attorney with respect to any Shares. Each Shareholder
agrees not to enter into any agreement or commitment with any person the effect
of which would violate the provisions of this Agreement.  In furtherance and not
in limitation of the foregoing, until the termination of this Agreement in
accordance with its terms, each Shareholder hereby appoints Robert J. Dzielak or
any other person acting as General Counsel of Parent and any designee thereof,
and each of them individually, its proxy and attorney-in-fact, with full power
of substitution and resubstitution, to vote or act by written consent during the
Support Period with respect to any and all of such Shareholder’s Shares in
accordance with this Section 3. This proxy and power of attorney are given to
secure the performance of the duties of such Shareholder under this Agreement.
Each Shareholder hereby agrees that this proxy and power of attorney granted by
each such Shareholder shall be irrevocable during the term of this Agreement,
shall be deemed to be coupled with an interest sufficient under applicable Law
to support an irrevocable proxy and shall revoke any and all prior proxies
granted by such Shareholder with respect to any Shares regarding the matters set
forth in this first sentence of this paragraph. The power of attorney granted by
each Shareholder herein is a durable power of attorney and shall survive the
bankruptcy, death or incapacity of such Shareholder.



-3-

--------------------------------------------------------------------------------




4.
Non-Solicitation.  Each Shareholder hereby agrees, and agrees to cause his or
her controlled affiliates (which, for the avoidance of doubt, does not include
the Company) and its and their representatives not to, take any action which,
were it taken by the Company or its Representatives, would violate Section 5.3
of the Merger Agreement, it being understood that any action in compliance with
Section 5.3 of the Merger Agreement shall not be deemed a breach by any
Shareholder of this Section 4.




5.
Transfer Restrictions Prior to the Merger.  Each Shareholder hereby agrees that
he or she will not, during the Support Period, without the prior written consent
of Parent, (a) convert any shares of Series B Common Stock into shares of Series
A Common Stock or (b) directly or indirectly, offer for sale, sell, transfer,
assign, give, tender in any tender or exchange offer, pledge, encumber,
hypothecate or otherwise dispose of (by merger, by testamentary disposition, by
operation of law or otherwise), either voluntarily or involuntarily, enter into
any swap or other arrangement that transfers to another, in whole or in part,
any of the economic consequences of ownership of, enter into any contract,
option or other arrangement or understanding with respect to the sale, transfer,
assignment, pledge, encumbrance, hypothecation or other disposition of (by
merger, by testamentary disposition, by operation of law or otherwise) or
otherwise convey or dispose of, any of the Shares, or any interest therein,
including the right to vote any such Shares, as applicable (a “Transfer”);
provided, that such Shareholder may Transfer Shares for estate planning purposes
(including by testamentary disposition) or to a controlled affiliate so long as
the transferee, prior to the time of Transfer, agrees in a signed writing
reasonably satisfactory to Parent to be bound by and comply with the provisions
of this Agreement, and such Shareholder provides at least five (5) Business
Days’ prior written notice (which shall include the written consent of the
transferee agreeing to be bound by and comply with the provisions of this
Agreement) to Parent, in which case such Shareholder shall remain responsible
for any breach of this Agreement by such transferee, and provided, further, that
the death of a Shareholder shall itself not be a Transfer of Shares so long as
the other Shareholder, or a controlled affiliate of either Shareholder,
continues to own such Shares as Shares covered under this Agreement and such
controlled affiliate agrees in a signed writing reasonably satisfactory to
Parent to be bound by and comply with the provisions of this Agreement. 
Notwithstanding anything contained herein, each Shareholder will be permitted to
effect a bona fide pledge of Series A Common Stock (including any existing
pledge) to any financial institution in connection with a bona fide financing
transaction (a “Permitted Pledge”) (so long as such pledge does not prevent or
otherwise restrict in any manner such Shareholder from voting such shares
pursuant to the provisions of this Agreement prior to any default and
foreclosure under the indebtedness underlying such pledge).




6.
Representations of the Shareholders.  Each Shareholder represents and warrants
to Parent as follows: (a) the Shareholder has full legal right, capacity and
authority to execute and deliver this Agreement, to perform the Shareholder’s
obligations hereunder and to consummate the transactions contemplated hereby;
(b) this Agreement has been duly and validly executed and delivered by the
Shareholder and constitutes a valid and legally binding agreement of the
Shareholder, enforceable against the Shareholder in accordance with its terms,
and no other action is necessary to authorize the execution and delivery of this
Agreement by the Shareholder or the performance of his or her obligations
hereunder; (c) the execution and delivery of this Agreement by the Shareholder
do not, and the consummation of the transactions contemplated hereby and the
compliance with the provisions hereof will not, conflict with or violate any law
applicable to such Shareholder or result in any breach of or violation of, or
constitute a default (or an event that with notice or lapse of time or both
would become a default) under, or give to others any rights of termination,
amendment, acceleration or cancellation of, or result in the creation of an
Encumbrance on any of the Shares pursuant to, any agreement or other instrument
or obligation binding upon the Shareholder or any of the Shares, nor require any
authorization, consent or approval of, or filing with, any Governmental
Authority (other than any filings required pursuant to Section 10 of this
Agreement) or pursuant to the Exchange Act or the Securities Act; (d) subject to
the Permitted Pledges, the Shareholder owns beneficially and has the power to
vote or direct the voting of, the Shareholder’s Shares, including the Existing
Shares of such Shareholder, a complete and accurate schedule of which is set
forth opposite such Shareholder’s name on Schedule A; (e) the Shareholder owns
beneficially the Shareholder’s Shares, including the Existing Shares of such
Shareholder, free and clear of any proxy, voting restriction, adverse claim or
other Lien (other than any Permitted Pledge and any restrictions created by this
Agreement or under applicable federal or state securities laws); and (f) the
Shareholder or his or her advisers has read and is familiar with the terms of
the Merger Agreement and the other agreements and documents contemplated herein
and therein.  Each Shareholder agrees that it shall not take any action that
would have the effect of preventing, impairing, delaying or adversely affecting
the performance by such Shareholder of his or her obligations under this
Agreement.



-4-

--------------------------------------------------------------------------------




7.
Certain Representations and Warranties.  JCM hereby represents and warrants as
follows:







JCM is not aware of any fact, agreement, plan or other circumstance, and has not
taken or failed to take any action, which fact, agreement, plan, circumstance,
action or omission would reasonably be expected to prevent or preclude JCM from
delivering the M Closing Representation Letter immediately prior to the Closing.




8.
Certain Covenants.  JCM hereby agrees that:





(a)
JCM will cooperate with Company Split-Off Tax Counsel by providing appropriate
representations as to factual matters on the Closing Date, including the
representations in the M Closing Representation Letter; provided, however, that
JCM will be deemed to satisfy his obligation under this Section 8 in the event
that (x) Parent withholds its consent to any changes, updates or refinements to
any representations made in the M Signing Representation Letter that JCM has
reasonably requested to be made in the M Closing Representation Letter as may be
necessary to reflect any changes in, or clarifications of, facts prior to
Closing to the extent that similar or analogous changes, updates or refinements
to representations reflecting the same changes in, or clarifications of, fact
are made with respect to any other Closing Split-Off Tax Opinion Representation
Letter or (y) Parent or the Company does not execute and deliver to Company
Split-Off Tax Counsel immediately prior to Closing the Parent Closing Split-Off
Tax Opinion Representation Letter or the Company Closing Split-Off Tax Opinion
Representation Letter, respectively.



-5-

--------------------------------------------------------------------------------





(b)
Immediately prior to the Closing, JCM shall execute and deliver the M Closing
Representation Letter to Company Split-Off Tax Counsel; provided, however, that
JCM will be deemed to satisfy his obligation under this Section 8 in the event
that (x) Parent withholds its consent to any changes, updates or refinements to
any representations made in the M Signing Representation Letter that JCM has
reasonably requested to be made in the M Closing Representation Letter as may be
necessary to reflect any changes in, or clarifications of, facts prior to
Closing to the extent that similar or analogous changes, updates or refinements
to representations reflecting the same changes in, or clarifications of, fact
are made with respect to any other Closing Split-Off Tax Opinion Representation
Letter or (y) Parent or the Company does not execute and deliver to Company
Split-Off Tax Counsel immediately prior to Closing the Parent Closing Split-Off
Tax Opinion Representation Letter or the Company Closing Split-Off Tax Opinion
Representation Letter, respectively.




9.
Representations of Parent.  Parent represents and warrants to each Shareholder
as follows: (a) Parent has full legal right, capacity and authority to execute
and deliver this Agreement, to perform its obligations hereunder and to
consummate the transactions contemplated hereby; (b) this Agreement has been
duly and validly executed and delivered by Parent and constitutes a valid and
legally binding agreement of Parent, enforceable against Parent in accordance
with its terms, and no other action is necessary to authorize the execution and
delivery of this Agreement by Parent or the performance of its obligations
hereunder; (c) the execution and delivery of this Agreement by Parent does not,
and the consummation of the transactions contemplated hereby and the compliance
with the provisions hereof will not, conflict with or violate any law applicable
to Parent or result in any breach of or violation of, or constitute a default
(or an event that with notice or lapse of time or both would become a default)
under, or give to others any rights of termination, amendment, acceleration or
cancellation of, or result in the creation of an Encumbrance on any property of
Parent pursuant to, any agreement or other instrument or obligation binding upon
Parent or any of its property, nor require any authorization, consent or
approval of, or filing with, any Governmental Authority other than any filings
required pursuant to Section 10 or pursuant to the Exchange Act or the
Securities Act.




10.
Antitrust Filings.  Parent and each Shareholder shall make an appropriate
filing, if necessary, pursuant to the HSR Act with respect to the transactions
contemplated by or related to the Merger Agreement as promptly as practicable
after the date of this Agreement and shall supply as promptly as practicable to
the appropriate Governmental Authorities any additional information and
documentary material that may be reasonably requested pursuant to the HSR Act. 
Without limiting the foregoing, each Shareholder shall not, and shall cause his
or her controlled affiliates not to, without the prior written consent of
Parent, extend (or take any action with the effect of extending) any waiting
period or comparable period under the HSR Act.  Prior to making any application
to or filing with any Governmental Authority in connection with the transactions
contemplated by or related to the Merger Agreement, each party hereto will
provide the other party with any information or documents that the other party
may reasonably require to prepare any such filing or application.




11.
Publicity.  Each Shareholder hereby authorizes Parent and the Company to publish
and disclose in any announcement or disclosure in connection with the Merger and
the other transactions contemplated by the Merger Agreement, including in the
Registration Statement, the Proxy Statement or any other filing with any
Governmental Authority made in connection with the Merger, the Shareholders’
identities and ownership of the Shares and the nature of each such Shareholder’s
obligations under this Agreement; provided, that nothing herein relieves Parent
from its obligations to the Company under the Merger Agreement, including those
contained in Sections 5.4, 5.6 and 5.9 of the Merger Agreement.  Each
Shareholder agrees to notify Parent as promptly as practicable of any
inaccuracies or omissions in any information relating to the Shareholders that
is so published or disclosed.



-6-

--------------------------------------------------------------------------------




12.
Entire Agreement.  This Agreement constitutes the entire agreement among the
parties with respect to the subject matter hereof and supersedes all other prior
agreements and understandings, both written and oral, among the parties with
respect to the subject matter hereof.  Except as provided in Section 14 with
respect to Indemnified Parties, nothing in this Agreement, express or implied,
is intended to or shall confer upon any person not a party to this Agreement any
right, benefit or remedy of any nature whatsoever under or by reason of this
Agreement.  Parent acknowledges and agrees that, except as expressly provided
herein, nothing in this Agreement shall be deemed to vest in Parent any direct
or indirect ownership or incidence of ownership of or with respect to any
Shares.




13.
[Reserved].




14.
Indemnification.





(a)
Parent (the “Indemnifying Party”) covenants and agrees, on the terms and subject
to the limitations set forth in this Agreement, to indemnify and hold harmless
each Shareholder (and each of his or her respective successors and assigns), in
each case in his or her capacity as a shareholder of the Company, and each such
Shareholder’s representatives and advisors (each, an “Indemnified Party”), from
and against any and all Losses (as defined below) incurred in connection with,
arising out of or resulting from any claims, demands, actions, proceedings or
investigations (collectively, “Actions”) arising out of this Agreement or the
performance of such Indemnified Party hereunder (including any Actions brought
by any of the stockholders, directors, officers or employees of any of Parent or
Company or any Governmental Authority relating thereto).  For purposes of this
Section 14, “Losses” means any loss (including disgorgement of consideration),
liability, cost, damage or expense (including, without duplication, reasonable
fees and expenses of counsel, accountants, consultants and other experts)
related to an Action for which an Indemnified Party is entitled to
indemnification pursuant to this Agreement; provided, however, that any
diminution in value of the capital stock of Parent shall not constitute a Loss.





(b)
Notwithstanding anything herein to the contrary, the Indemnifying Party will not
be obligated to provide indemnity hereunder to any Indemnified Party with
respect to any Losses which (x) result from such Indemnified Party’s fraud, bad
faith, willful misconduct or gross negligence or (y) result from any breach of
any representation and warranty of such Indemnified Party contained in this
Agreement or any breach of any covenant or agreement made or to be performed by
such Indemnified Party under this Agreement.



-7-

--------------------------------------------------------------------------------





(c)
The Indemnifying Party will indemnify the Indemnified Parties pursuant to this
Section 14 regardless of whether such Losses are incurred prior to or after the
Effective Time.  The indemnification provided pursuant to this Section 14 is in
addition to, and not in derogation of, any other rights an Indemnified Party may
have under applicable law, the certificate of incorporation or bylaws of the
Company, or pursuant to any contract, agreement or arrangement (including, for
the avoidance of doubt, under Section 5.11 of the Merger Agreement); provided,
however, that Losses will not be duplicated.  If an Indemnified Party receives
an indemnification payment pursuant to this Agreement and later receives
insurance proceeds or other third-party recovery proceeds in respect of the
related Losses, then the Indemnified Party shall promptly remit to the
Indemnifying Party, amounts equal to the lesser of (x) the amount of such
insurance proceeds or other third-party recovery proceeds, if any, and (y) the
amount of the indemnification payment previously paid by or on behalf of the
Indemnifying Party with respect to such Losses.





(d)
Promptly after the receipt by any Indemnified Party of notice with respect to
any Action that is or may be subject to indemnification hereunder (each, an
“Indemnifiable Claim”) (and in no event more than ten Business Days after such
event), such Indemnified Party shall give written notice thereof to the
Indemnifying Party, which notice will include, to the extent known, the basis
for such Indemnifiable Claim and copies of any pleadings or written demands
relating to such Indemnifiable Claim and, promptly following request therefor,
shall provide any additional information in respect thereof that the
Indemnifying Party may reasonably request; provided, that (x) any delay in
giving or failure to give such notice will not affect the obligations of the
Indemnifying Party hereunder except to the extent the Indemnifying Party is
actually prejudiced as a result of such delay in or failure to notify and (y) no
such notice shall be required to be given to the Indemnifying Party to the
extent that the Indemnifying Party or any of its respective Affiliates is a
party to any such Indemnifiable Claim.



-8-

--------------------------------------------------------------------------------





(e)
Subject to Section 14 (f) and Section 14(g), the Indemnifying Party shall be
entitled to exercise full control of the defense, compromise or settlement of
any Indemnifiable Claim in respect of an Action commenced or made by a Person
who is not a party to this Agreement or an Affiliate of a party to this
Agreement (a “Third Party Indemnifiable Claim”) so long as, within ten Business
Days after the receipt of notice of such Third Party Indemnifiable Claim from
the Indemnified Party (pursuant to Section 14(d)), the Indemnifying Party: (x)
delivers a written confirmation to such Indemnified Party that the
indemnification provisions of Section 14 are applicable, subject only to the
limitations set forth in this Agreement, to such Third Party Indemnifiable Claim
and that the Indemnifying Party will indemnify such Indemnified Party in respect
of such Third Party Indemnifiable Claim to the extent required by this Section
14, and (y) notifies such Indemnified Party in writing that the Indemnifying
Party will assume the control of the defense thereof.  Following notification to
such Indemnified Party of the assumption of the defense of such Third Party
Indemnifiable Claim, the Indemnifying Party shall retain legal counsel
reasonably satisfactory to such Indemnified Party to conduct the defense of such
Third Party Indemnifiable Claim.  If the Indemnifying Party so assumes the
defense of any such Third Party Indemnifiable Claim in accordance herewith,
subject to the provisions of subsections (d) through (f) of this Section 14, (A)
the Indemnifying Party shall be entitled to exercise full control of the
defense, compromise or settlement of such Third Party Indemnifiable Claim and
such Indemnified Party shall cooperate (subject to the Indemnifying Party’s
agreement to reimburse such Indemnified Party for all documented reasonable
out-of-pocket expenses incurred by such Indemnified Party in connection with
such cooperation) with the Indemnifying Parties in any manner that the
Indemnifying Party reasonably may request in connection with the defense,
compromise or settlement thereof (subject to the last sentence of this Section
14(e)), and (B) such Indemnified Party shall have the right to employ separate
counsel selected by such Indemnified Party and to participate in (but not
control) the defense, compromise or settlement thereof and the Indemnifying
Party shall pay up to $750,000 of the reasonable fees and expenses of one such
separate counsel, and, if reasonably necessary, one local counsel.  No
Indemnified Party shall settle or compromise or consent to entry of any judgment
with respect to any such Action (or part thereof) for which it is entitled to
indemnification and to which Indemnifying Party has provided the written
confirmation specified in clause (x) above without the prior written consent of
the Indemnifying Party (which consent shall not be unreasonably withheld,
delayed or conditioned).  Without the prior written consent of each of the
Indemnified Parties who are named in the Action subject to the Third Party
Indemnifiable Claim (which consent shall not be unreasonably withheld, delayed
or conditioned), the Indemnifying Party will not settle or compromise or consent
to the entry of judgment with respect to any Indemnifiable Claim (or part
thereof) unless such settlement, compromise or consent (x) includes an
unconditional release of such Indemnified Parties, (y) does not include any
admission of wrongdoing on the part of such Indemnified Parties and (z) does not
enjoin or restrict in any way the future actions or conduct of such Indemnified
Parties (other than in a manner consistent with  the terms of the subject
instruments).





(f)
Notwithstanding Section 14(e), an Indemnified Party, at the expense of the
Indemnifying Party (it being understood, however, that the Indemnifying Party
shall not be liable for the expenses of more than one separate counsel (in
addition to one local counsel in each applicable jurisdiction) representing the
Indemnified Party), shall, subject to the last sentence of this Section 14(f),
be entitled to separately control the defense, compromise or settlement of any
Third Party Indemnifiable Claim (x) as to such Indemnified Party if the
Indemnified Party with the opinion of external counsel shall have reasonably
concluded that there exists any actual conflict of interest relating to the
defense of such Action between the Indemnified Party and the Indemnifying Party
and (y)  as to which the Indemnifying Party has previously assumed control in
the event the Indemnifying Party is not diligently pursuing such defense.  No
Indemnified Party shall settle or compromise or consent to entry of any judgment
with respect to any Action with respect to which it controls the defense thereof
pursuant to this Section 14(f) and for which it is entitled to indemnification
without the prior written consent of the Indemnifying Party, which consent shall
not be unreasonably withheld, conditioned or delayed.



-9-

--------------------------------------------------------------------------------





(g)
In all instances under this Section 14 where the Indemnifying Party has agreed
to pay the fees, costs and expenses of the Indemnified Parties, such fees, costs
and expenses shall be reasonable.  The parties agree to cooperate and coordinate
in connection with the defense, compromise or settlement of any Indemnifiable
Claims.





(h)
In addition to (but without duplication of) the Indemnified Party’s right to
indemnification as set forth in this Section 14, if so requested by an
Indemnified Party, the Indemnifying Party shall also advance to such Indemnified
Party (within ten Business Days of such request) any and all documented
reasonable out-of-pocket fees, costs and expenses incurred by an Indemnified
Party in accordance with this Section 14 in connection with investigating,
defending, being a witness in or participating in (including any appeal), or
preparing to defend, be a witness in or participate in, any Indemnifiable Claim,
including, without duplication, reasonable fees and expenses of legal counsel,
accountants, consultants and other experts (an “Expense Advance”).





(i)
Each Shareholder agrees that he or she will repay Expense Advances made to him
or her (or paid on his or her behalf) by the Indemnifying Party pursuant to this
Section 14 if it is ultimately finally determined by a court of competent
jurisdiction that he or she is not entitled to be indemnified pursuant to this
Section 14.





(j)
If Parent or any of its respective successors or assigns shall (i) consolidate
with, or merge with or into, any other Person and shall not be the continuing or
surviving corporation or entity of such consolidation or merger or (ii) transfer
all or substantially all of its properties or assets to any Person (including,
for the avoidance of doubt, by cancelling or otherwise eliminating all or
substantially all of its properties or assets), then, in each case, Parent or
any of its respective successors or assigns shall take such action as may be
necessary so that such Person (and its successors and assigns) shall assume all
of the applicable obligations set forth in this Section 14.




15.
Assignment.  Except as provided in Section 5 of this Agreement, neither this
Agreement nor any of the rights or obligations hereunder shall be assigned by
any of the parties hereto without the prior written consent of the other
parties. Any attempted assignment in violation of this Section 15 shall be
void.  Subject to the preceding two sentences, this Agreement will be binding
upon, inure to the benefit of and be enforceable by, the parties and their
respective successors and assigns and, in the event of a Shareholder’s death,
such Shareholder’s heirs, executors, administrators, testamentary trustees,
legatees or beneficiaries.




16.
Director/Officer.  Notwithstanding anything to the contrary contained in this
Agreement, each Shareholder is entering into this Agreement solely in his or her
capacity as a beneficial owner of such Shareholder’s Shares, and nothing herein
is intended to or shall limit, affect or restrict any director or officer of the
Company solely in his or her capacity as a director or officer of the Company or
any of its subsidiaries or of any Company Specified Person (including voting on
matters put to such board or any committee thereof, influencing officers,
employees, agents, management or the other directors of the Company or any of
its subsidiaries and taking any action or making any statement at any meeting of
such board or any committee thereof, in each case solely in his or her capacity
as a director or officer of the Company or any of its subsidiaries or of any of
the Company Specified Persons) in the exercise of his or her fiduciary duties as
a director or officer of the Company or its subsidiaries or any such other
person.



-10-

--------------------------------------------------------------------------------




17.
Further Assurances.  Each party hereto agrees, from time to time, at the
reasonable request of any other party hereto and without further consideration,
to execute and deliver such additional documents and to take such further
actions as are necessary or reasonably requested to confirm and assure the
rights and obligations set forth in this Agreement.




18.
Remedies/Specific Enforcement.  Each of the parties hereto agrees that this
Agreement is intended to be legally binding and specifically enforceable
pursuant to its terms and that the other parties would be irreparably harmed if
any of the provisions of this Agreement are not performed in accordance with its
specific terms and that monetary damages would not provide adequate remedy in
such event.  Accordingly, in the event of any breach or threatened breach by any
party hereto of any covenant or obligation contained in this Agreement, in
addition to any other remedy to which the other parties may be entitled (whether
at law or in equity), the other parties shall be entitled to injunctive relief
to prevent breaches or threatened breaches of this Agreement and to specifically
enforce the terms and provisions hereof, and each party hereto hereby waives any
defense in any action for specific performance or an injunction or other
equitable relief that a remedy at law would be adequate.  Each party hereto
further agrees that no party or any other person or entity shall be required to
obtain, furnish or post any bond or similar instrument in connection with or as
a condition to obtaining any remedy referred to in this paragraph, and each
party hereto irrevocably waives any right he or she may have to require the
obtaining, furnishing or posting of any such bond or similar instrument.




19.
Governing Law; Jurisdiction; Venue.  This Agreement shall be governed by and
construed in accordance with the laws of the State of Delaware without giving
effect to the principles of conflicts of law. The parties hereto hereby
irrevocably submit to the jurisdiction of the Delaware Court of Chancery or, in
the event (but only in the event) that such court does not have subject matter
jurisdiction over such action or proceeding, in the United States District Court
for the District of Delaware in respect of the interpretation and enforcement of
the provisions of this Agreement and of the documents referred to in this
Agreement, and in respect of the matters contemplated hereby, and hereby waive,
and agree not to assert, as a defense in any action, suit or proceeding for the
interpretation or enforcement hereof or of any such document, that it is not
subject thereto or that such action, suit or proceeding may not be brought or is
not maintainable in the Delaware Court of Chancery, or in the event (but only in
the event) that such court does not have subject matter jurisdiction over such
action or proceeding, in the United States District Court for the District of
Delaware, or that this Agreement or any such document may not be enforced in or
by such courts, and the parties hereto irrevocably agree that all claims with
respect to such action or proceeding shall be heard and determined exclusively
in the Delaware Court of Chancery, or in the event (but only in the event) that
such court does not have subject matter jurisdiction over such action or
proceeding, in the United States District Court for the District of Delaware.
The parties hereto hereby consent to and grant the Delaware Court of Chancery,
or in the event (but only in the event) that such court does not have subject
matter jurisdiction over such action or proceeding, the United States District
Court for the District of Delaware, jurisdiction over the person of such parties
and, to the extent permitted by law, over the subject matter of such dispute and
agree that mailing of process or other papers in connection with any such action
or proceeding in the manner provided herein or in such other manner as may be
permitted by Law shall be valid and sufficient service thereof.



-11-

--------------------------------------------------------------------------------




20.
Notice.  Any notices or other communications required or permitted under, or
otherwise in connection with this Agreement, shall be in writing and shall be
deemed to have been duly given (A) when delivered in person, (B) upon
transmission by electronic mail or facsimile transmission as evidenced by
confirmation of transmission to the sender (but only if followed by transmittal
of a copy thereof by (x) national overnight courier or (y) hand delivery with
receipt, in each case, for delivery by the second (2nd) Business Day following
such electronic mail or facsimile transmission), (C) on receipt after dispatch
by registered or certified mail, postage prepaid and addressed, or (D) on the
next Business Day if transmitted by national overnight courier, in each case as
set forth to the parties as set forth below:



If to Parent:


Expedia Group, Inc.
333 108th Ave NE
Bellevue, WA 98004
Attn:         Chief Legal Officer
Email:       Separately provided
Facsimile: Separately provided


With a copy to:


Wachtell, Lipton, Rosen & Katz
51 West 52nd Street
New York, New York 10019
Attn:         Andrew J. Nussbaum, Esq.
                  Edward J. Lee, Esq.
Email:       AJNussbaum@wlrk.com
                  EJLee@wlrk.com
Facsimile: (212) 403-2000


If to the Shareholders:


John C. Malone
c/o Marty Flessner
Liberty Media Corporation
12300 Liberty Boulevard
Englewood, CO 80112
Facsimile: Separately provided
E-Mail:     Separately provided


-12-

--------------------------------------------------------------------------------



With a copy (which shall not constitute notice) to:


Sherman & Howard L.L.C.
633 Seventeenth Street
Suite 3000
Denver, CO 80202
Attention: Steven D. Miller
Facsimile: (303) 298-0940
E-Mail:     smiller@shermanhoward.com


or such other address, email address or facsimile number as such party may
hereafter specify by like notice to the other parties hereto.



21.
Severability.  Whenever possible, each provision or portion of any provision of
this Agreement shall be interpreted in such manner as to be effective and valid
under applicable law.  In the event that any provision of this Agreement, or the
application thereof, becomes or is declared by a court of competent jurisdiction
to be illegal, void or unenforceable, the remainder of this Agreement will
continue in full force and effect and the application of such provision will be
interpreted so as reasonably to effect the intent of the parties hereto.  Upon
such determination that any term or other provision is invalid, illegal, void or
incapable of being enforced, the parties hereto shall negotiate in good faith to
modify this Agreement so as to effect the original intent of the parties as
closely as possible to the fullest extent permitted by applicable Law in an
acceptable manner to the end that the transactions contemplated hereby are
fulfilled to the greatest extent possible.




22.
Amendments; Waivers.  Any provision of this Agreement may be amended or waived
if, and only if, such amendment or waiver is in writing and signed (a) in the
case of an amendment, by Parent and each Shareholder, and (b) in the case of a
waiver, by the party against whom the waiver is to be effective.  No failure or
delay by any party in exercising any right, power or privilege hereunder shall
operate as a waiver thereof, nor shall any single or partial exercise thereof
preclude any other or further exercise thereof or the exercise of any other
right, power or privilege.




23.
Waiver of Jury Trial.  EACH PARTY HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES
ANY RIGHT SUCH PARTY MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION
ARISING OUT OF OR RELATING TO THIS AGREEMENT.




24.
Counterparts.  The parties may execute this Agreement in one or more
counterparts, including by facsimile or other electronic signature.  All the
counterparts will be construed together and will constitute one Agreement.



-13-

--------------------------------------------------------------------------------




25.
Interpretation.  When a reference is made in this Agreement to a Section, such
reference shall be to a Section of this Agreement unless otherwise indicated.
The headings contained in this Agreement are for reference purposes only and
shall not affect in any way the meaning or interpretation of this Agreement.
Whenever the words “include”, “includes” or “including” are used in this
Agreement, they shall be deemed to be followed by the words “without
limitation”. The words “hereof”, “herein” and “hereunder” and words of similar
import when used in this Agreement shall refer to this Agreement as a whole and
not to any particular provision of this Agreement. When this Agreement
contemplates a certain number of securities, as of a particular date, such
number of securities shall be deemed to be appropriately adjusted to account for
stock splits, dividends, recapitalizations, combinations of shares or other
change affecting the such securities.



[Signature pages follow]


-14-

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, this Agreement has been duly executed by the parties and is
effective as of the date first set forth above.



 /s/ John C. Malone  
John C. Malone
           /s/ Leslie Malone  
Leslie Malone
 





EXPEDIA GROUP, INC.


By:
 /s/ Mark D. Okerstrom    
Name:
Mark D. Okerstrom
   
Title:
President and Chief Executive Officer
 





[Signature Page to Voting Agreement]



--------------------------------------------------------------------------------



Schedule A


Shareholder Information




Shareholder
Series A Common Stock
Series B Common Stock
JCM
351,831
2,553,763
LM
52,828
82,565




--------------------------------------------------------------------------------